The Coukt
(nem. con.) refused to give the instruction.
Mr. Brent, for the defendants, then offered to prove that Walker, a colored man, and partner of Snow, had, this morning, said that the sign was cut down at his (Walker’s) request, to prevent further excitement.
Mr. Key, contra, objected that Walker’s declarations, now made, are not competent evidence to prove his request.
The CouRT, however, (Cranch, C. J., contra:.) overruled the objection, and permitted the evidence to be given.
The United States having closed their evidence, and there being nothing proved against Mr. Moore, one of the defendants, he was examined as a witness for the other defendants.
Mr. Mohan, for Beedle and Wetherall, two of the defendants, prayed the Court to instruct the jury,
1. That if they do not believe, from the evidence, that they were present at the destruction of the property of Snow & Walker, on 6th Street, or if present, not aiding and assisting thereat, the jury should acquit them.
2. That if the jurors believe, from the evidence, that the defendant Beedle was in company with a crowd, armed with clubs, and no act of violence or outrage proved, he should not be found guilty of a riot.
3. That to find the defendant guilty under the second count in the indictment, they must believe, from the evidence, that he actually persuaded, and tried to induce three or more persons tumultuously to assemble to break the peace, and do some act of violence.
Mr. Mohan contended,
1. That the act of violence, intended, must have been perpe*678trated; and that those only who were present, and did the act, can be found guilty.
2. That if no act of violence was perpetrated, it was no riot.
3. That, in order to convict the defendant, under the second count, there must have been an act of violence done in consequence of the incitement.
Mr. Key, contra:, cited United States v. Gooding, 12 Wheat. 469, and contended that if the defendants assembled to do one unlawful act, and they do another unlawful act, they are guilty ; and thereupon prayed the Court to instruct the jury, —
That if they believe, from the evidence, that the defendants, or any of them, assembled together with others, to the number of nearly one hundred, for the purpose of seizing one Beverly Snow, on account of insulting expressions which they had heard he had used, then such assembly of such persons, agreeing together to accomplish such object, and their attempting to execute such purpose by tumultuously surrounding his house, and entering it with intent to seize him, without legal authority therefor, if believed by the jury from the evidence, constituted a riot; and the jury may infer the intent from the acts done; and ought so to infer, in the absence of all contradictory evidence.
The Court (nem. con.) refused to give the instruction prayed by Mr. Soban-, and gave that prayed by Mr. Key.
After the Court had decided the point of law which had been argued by Mr. Key and Mr. Soban,
Mr. Brent, for the defendants, other than those for whom Mr. Soban appeared, offered to argue the same point of law to the jury, in opposition to the instruction which the Court had given.
The Court said, that after a point of law had been argued by the counsel of the parties, and the Court had, at the request of either party, instructed the jury upon the point so argued, they could not permit the question of law to be reargued to the jury, in opposition to the instruction given by the Court,
Mr. Brent contended, that, as the jury had a right, in criminal cases, to decide the law as well as the fact, he, as counsel for some of the defendants, had a right to argue the law to the jury; and cited 1 Chase’s Trial, p. 5 and 34; 2 Id. p. 59,60; Croswell’s case, 3 Johns. Cas. 352, 376; Erskine’s Speeches, 152; Van Horne v. Dorrance, 2 Dallas, 307; The State of Georgia v. Brailsford, 3 Id. 4.
Mr. Key, contra:, contended that if there can be appeal from the court to the jury, upon a question of law, it can be only in capital cases. Commonwealth v. Blunt, 4 Leigh, 689; Davenport's case, 1 Leigh, 588.
Mr. Soban, observed that he appeared for two of the defend*679ants only, Beedle and Wetherall; and that his argument in their defence ought not to prejudice that of the other defendants.
Mr. Bradley, who appeared, with Mr. Brent, as counsel for the other defendants, contended that the rule suggested by the Court, applied only to eases where the defendants have asked an instruction to the jury, or have joined in the argument to the Court, upon an instruction asked by the Attorney of the United States, and thereby waived their right to argue the law to the jury ; and stated that they had objected to the Court’s giving an instruction to the jury before they had argued the law to them.
The Court said that they had not heard any such objection, and had considered the counsel for all the defendants as joining in the argument upon the motions of Mr. Hoban and Mr. Key to the Court for instructions to the jury.
But as they had made such objection, although not so understood by the Court, they were allowed to argue the whole law of the case to the jury, Mobsell, J., observing that the Court never denied the power of the jury to decide the law as well as the fact, in criminal cases by finding a general verdict; but when either party has asked an instruction, and the other party has proceeded to argue the question before the Court, and the Court has given an instruction upon that question, the counsel has no right to argue the same question of law before the jury. If the party does not join in the argument to the Court, but insists upon arguing it to the jury, the Court will require-him to proceed with his argument, and will, after the argument, give, or refuse, such instruction, or give such other instruction as the Court shall think proper.
Mr. Key replied to the argument to the jury, and concluded by requesting the Court to instruct them upon the whole law of the case; whereupon
The CouRT instructed the jury, as follows :
As the counsel for some of the defendants have argued before you upon the law as well as upon the facts of the case, and the Attorney of the United States has requested the Court to state to you the law upon the whole case, we will endeavor to do so.
In criminal cases, the jury has aright to give a general verdict, and, in doing so, must, of necessity, decide upon the law as well as upon the facts of the case.
As we have not taken notes of the evidence, not having had an expectation of being called upon to give an opinion upon the whole case, we leave the question of fact entirely to your consideration.
But, as to the law, we say, that, if from the evidence you should be satisfied that the defendants, oivany of them, assembled, to the number of three or more, with intent forcibly and violently to *680disturb the public peace in a tumultuous manner, and with intent mutually to assist one another against any who should oppose them in the execution of the purpose aforesaid, and they did thus assemble with force and violence, and in a tumultuous manner to disturb the peace, either by show of armor, threatening speeches, or turbulent gestures, to the terror of the people, then such assemblage, with such intent as aforesaid, so executed, constituted a riot, whether they broke into Snow’s house, or not.
That the marshal has a right to take the posse, and to call on all citizens to aid him in arresting the rioters, and that the citizens had a right to arm themselves.
That the excitement, whatever might be the cause, was no justification of the intended force and violence.
That the intent to seize Snow, by force, for uttering slanderous or offensive words, and to carry him, by force, anywhere, even before a justice of the peace, without legal warrant, if such case should be proved to the satisfaction of the jury, was an unlawful intent.
That the intent may be presumed from the act; for every man is presumed to have intended to do what he has done, until the contrary is proved.
That all concerned in the unlawful assembly are equally guilty of the subsequent acts done by any of them in furtherance of the common objects of the assembly; and all who joined them after the original meeting, and who were present at any subsequent act, and either active in doing, countenancing, or supporting, or ready, if necessary, to support, the unlawful act, thereby became parties to the riot, and are equally guilty of all their subsequent acts.
The jury found six of the defendants guilty, and recommended them to the mercy of the Court.
When they were brought up for judgment, Cjejanch, C. J., said, Before passing sentence upon the defendants who have been convicted in the cases of riot, the Court has deemed it proper to make a few observations upon the nature and tendency of the offence. Civil society cannot exist without laws to protect the weak against the strong. These laws are of no avail unless supported by the strength of the whole society, or, at least, of a majority. They must be executed according to prescribed' forms, by known, responsible, public functionaries, selected for the purpose. Our judicial tribunals, and their forms of proceeding, have received the sanction of many ages, and by them the laws have been administered, to the general satisfaction of the people under all the various forms of government through which we and our ancestors have passed. In a regular government no laws can be made, or *681executed, but according to the forms prescribed by the Constitution and fundamental laws of the state or society. No voluntary association of individuals, unknown to the Constitution, have a right to make or execute the laws, or to judge, condemn, or punish^ those whom they may deem to be offenders, and to punish whom they may suppose the law to be inadequate to, however pure or holy may be their motive; and if, in their fanaticism or their frenzy, they should take the life of their victim, they would be guilty of murder. Such, also, would be the judgment of the law, if any unauthorized individual, or combination of individuals, should snatch from the officers of justice, even a condemned murderer, and proceed themselves to execute the sentence. But the example of such an usurpation of judicial or executive functions, if unpunished, would be far .more pernicious to society than the mere act of murder which would have been committed. The reign of terror would have commenced, and no one could foresee the extent of its ravages. It is easier to create an excitement than to allay it ; for every degree of excitement tends to pervert the judgment, to obscure the light of reason, and to sear the conscience.
When a mob is once raised, no one can tell where it will end, and all who assisted in raising it, are guilty of all the consequences.
The more respectable the persons engaged in it, and the more desirable the end to be obtained} the more dangerous is the example ; for if good men may use unlawful means to accomplish a good end, how can wicked men be restrained from using like means for an unlawful end ?
All good ends must be pursued by lawful means. The supremacy of the law is the only security for life, liberty, and property.
The defendants, who were convicted, were then sentenced to six months’ imprisonment, and to pay a fine of fifty dollars and costs.